                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO

In re:                                           Chapter 7
                                                 Case No. 1:18-bk-13108
Steven Edward Schuholz,
                                                 Judge Beth A. Buchanan
              Debtor.



James T. Uren & Josephine Khoo-Smith,            ADV. PRO. NO. 1:18-ap-01071
et al.

              Plaintiffs

         v.

Steven Edward Schuholz,

              Defendant-Debtor.



                   SUPPLEMENTAL CERTIFICATE OF SERVICE



       I hereby certify that on August 26, 2020, I served a copy of the Joint Motion
for Entry of an Order Approving Settlement of Adversary Proceeding Between
Debtor Steven Schuholz and all Class Members in the Class Action In Hamilton
County, Ohio Court of Common Pleas Case A1406892, CM/ECF Docket No. 27, via
First Class Mail, postage prepaid, upon all of the parties identified on the attached
Bankruptcy Matrix.

      The Class Member’s Attorney was responsible for notifying all the Class
Members and filing a certificate of mailing in the docket on this case as well as in the
docket in the Class Action according to paragraph 13 of the Joint Motion (doc. 27) an
they will be handling that service as well as the certificate of mailing.




                                             1
        On September 14, 2020, the Class Action Members’ attorney filed the attached
Certificate of Service in the Court of Common Pleas, Hamilton County, Ohio Class Action Case
No. A1406892, attesting to sending out the attached notice to all Class Members.

                                          Respectfully submitted,

                                          /s/ Paul T. Saba
                                          Paul T. Saba, Esq. (0063723)
                                          STAGNARO, SABA & PATTERSON CO., L.P.A.
                                          2623 Erie Avenue
                                          Cincinnati, Ohio 45208
                                          513.533.2703
                                          513.533.2713 (facsimile)
                                          paulsaba@sspfirm.com
                                          Attorney for Debtor




                                              2
